Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 1 of 6

Important Privacy Notice

Federal Rule of Civil Procedure 5.2 prohibits litigants in a non-habeas proceeding from
submitting documents that contain personal information. Unless the Court orders otherwise,
personal identifying information in Court filings must be limited as follows:

¢ Social security numbers, taxpayer-identification numbers, and financial account numbers
must include only the last four digits (e.g., xxx-xx-1234)

* Birth dates must include the year of birth only (e.g., xx/xx/2000)
Names of persons under the age of 18 must be indicated by initials only (e.g., A.B.)

You are responsible for protecting the privacy of this information in your filings. If your
documents, including attachments, contain any information that does not comply with this rule,
please black out that information before sending your documents to the Court.
Amendment Case# CV-025-28
Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 2 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Orlando A. Acosta

 

C/O 5355 Belfield Avenue

 

Philadelphia, Pennsylvania, 19144
(In the space above enter the full name(s) of the plaintiff(s).)

 

 

 

 

- against -

Governor Tom Wolf COMPLAINT
508 Main Capitol Building Jury Trial: CxYes O No
Harrisburg PA, 17120 (check one)

 

 

Office of the secretary Kathy Boockv

 

PA Department of State 302 North Office
Harrisburg, PA, 17120

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

I. Parties in this complaint:

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

 

 

 

Plaintiff Name Orlando A. Acosta
Street Address 5355 Belfield Avenue
County, City Philadelphia
State & Zip Code Pennsylvania, 19144

 

484-358-3923

Telephone Number

Rev. 10/2009
Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1 Name Governor Tom Wolf

Street Address 508 Main Capitol Building

County, City__ Harrisburg

State & Zip Code __ Pennsylvania, 17120
Defendant No. 2 Name Secretary of State Kathy Boockv

Street Address | 401 North Street

County, City __ Harrisburg

State & Zip Code__ Pennsylvania, 1 7120
Defendant No. 3 Name

Street Address

County, City

State & Zip Code
Defendant No. 4 Name

Street Address

County, City

State & Zip Code
IL. Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 133 lla
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A.

What is the basis for federal court jurisdiction? (check all that apply)
Q, Federal Questions Q Diversity of Citizenship

If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
sue? _ Violation of the disability act ADA of 1990
Violation of the Civil act of 1964

 

 

Rev. 10/2009 -2-
What
happened
to you?

 

Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 4 of 6

GC If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

Plaintiff(s) state(s) of citizenship

 

Defendant(s) state(s) of citizenship

 

Il. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional sheets of paper as necessary.

A. Where did the events giving rise to your claim(s) occur?

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

 

ee Facts:

The President of the United States issued a State of Emergency, Health
declaration on March 13th 20 20 for the entire United States. Along with
Governor Tom Wolf. governor of Pennsylvania Mr. Tom wolf issued a stay-at-
home order to all surrounding counties Within Pennsylvania and that
included Philadelphia. This further hinders my ability to obtain signatures,
state law to the governor's order is pursuant to state law PA 35 C.S.7301 (C)

 

 

 

 

 

Who did
what?

 

 

Was
anyone
else
involved?

Who else
saw what
happened?

 

 

this state law also was pursuant to state law PA 35 C.S. 7301-A and also
state law PA 35 7301-F. After this emergency order was in place for the
whole entire city of Philadelphia | drafted a letter to the Secretary of State to
find out what measures the state were implementing as it pertains to all
candidates obtaining signatures and the social distancing in this covid-19
health pandemic and how were candidates Supposed to obtain the required
signatures due to the Coronavirus.| was informed from by Jesica trom the
election board From within the secretary of state office she informed me that
ihe governor issued no changes to the election process. These further in
mitigating circumstances hinderea my ability with my pre-existing conditions
of my disability Cerebral Palsy and asthma. Due to this unprecedented
historical situation we find ourselves and Twas unable to obtain signatures
atong with the mitigating circumstances of the federat orders from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

president and the governor of the stay-at home order atong witha 6 feet
distant order made it almost impassible to obtain signatures during this
pandemic.
Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 5 of 6

 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,
you required and received.
The Secretary of State and the governor's office of Pennsylvania are discriminating
against me and violating my rights under the American with Disabilities Act of 1990
and it was amended in 2008 where_my rights are being violated is title |
of the Americans with Disabilities Act where is States in the law that the Americans
with Disabilities Act holds it unlawful for any employer to discriminate against any
persons or individuals with a physical or mental disability.
further hinders my ability to obtain signatures, state law to the governor's
order is pursuant to state law PA 35 C.S.7301 (C) this state law
also was pursuant to state law PA 35 C.S.
7301-A and also state law PA 35 7301-F.

V. Relief:

 

 

 

 

 

 

 

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

To be placed on the Ballot

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev. 10/2009 -4-
Case 2:20-cv-02528-MAK Document 12 Filed 06/19/20 Page 6 of 6

I declare under penalty of perjury that the foregoing is true and correct.

Signed this JUNC day of 14 ,20. 20

Signature of Plaintiff Orlando Antonio Acosta
Mailing Address 5355 Belfield Avenue

 

Philadelphia
Pennsylvania, 19144

 

Telephone Number _484-358-3923

Fax Number (if you have one)

 

E-mail Address orlandoacosta979@gmail.com

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:
I declare under penalty of perjury that on this June day of _ 14 ,20_29 1 am delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsylvania.

 

Signature of Plaintiff: Ou nate A Acosla

Inmate Number

 

Rev. 10/2009 -5-
